Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-MAY-2020
                                                         10:08 AM




                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                  IN RE THOMAS LAURO, Petitioner.


                          ORIGINAL PROCEEDING
                      (CASE NO. 1CPN-XX-XXXXXXX)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Thomas Lauro’s letter,

which was filed on April 30, 2020, as a petition for writ of

mandamus, the documents attached thereto and submitted in support

thereof, and the record, it appears that, at this time, based on

the information provided, petitioner is not entitled to the

requested extraordinary relief from this court.      See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).      Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, May 15, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2